DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (8,624,940) and Mizukawa et al. (2011/0204823).  Regarding independent claims 1, 11, and 15, and dependent claims 2, 3, 5, 7, 9, 14, 15, 16, and 18, Kim teaches a light emitting element driving device (Fig. 4), comprising: an energy storage element (capacitor, 441); a power source (410) electrically connected to a positive terminal of the energy storage element through a light emitting element (420) in order to provide a current to the light emitting element and to charge the energy storage element; and a converter circuit (440 minus 441) electrically connected to the power source and the energy storage element, wherein the converter circuit comprises an inductance (442) coupled to a node between the energy storage element and the light emitting element; wherein when the converter circuit is in a first operational status, the energy storage element charges the inductance, and when the converter circuit is in a second operational status, the inductance is discharged to the power source through a current discharge path between the power source and the inductance; wherein the converter circuit further comprises a first switch element (443) electrically connected to the inductance and the energy storage element, wherein when the first switch   
Kim fails to explicitly teach the detection element detecting current.  Mizukawa teaches a similar light emitting element driving device (Fig. 1) to that of Kim.  Mizukawa teaches the idea of detecting a current based on detecting a voltage ([0030]; resistors, R2 and R3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Mizukawa’s voltage/current detection element to detect both current and voltage into Kim’s invention, since it would give more information to Kim’s controller to control the device more efficiently and in a Boundary Conduction Mode.
 Regarding claim 6, Mizukawa also teaches the idea of detecting the current flowing through the inductance, first switch, and second switch ([0030], [0031]).  Mizukawa fails to explicitly teach first, second and third detection elements connected in series with the inductance, first switch, and second switch, respectively.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to implement first, second, and third detection elements connected in series with the 
Regarding claim 8, the Kim/Mizukawa combination teaches the control circuit configured to control the first switch element to turn on or turn off according to a detection current flow through at least one of the first or second switch elements and the inductance.
Regarding claims 10 and 17, Kim fails to explicitly teach the power source comprising the claimed elements.  Mizukawa teaches the power source comprises: an AC voltage source (AC); an adjustment circuit (DB and PFC) electrically connected to the AC voltage source so as to receive an AC voltage from the AC voltage source and output an adjustment voltage; and an input capacitor (C1) electrically connected to the adjustment circuit and configured to receive the adjustment voltage and provide energy to the light emitting element and the energy storage element.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Mizukawa’s power source into Kim’s invention for Kim’s power source, since it involves a mere simple substitution of one power source for another to perform the same function of providing power to a light emitting element driving device.  
Regarding claims 11 and 12, Kim teaches the driving device and method as described above.  Kim fails to explicitly teach the positive terminal of the energy storage element (441) being directly connected to a second terminal of the light emitting element (420).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to move the switches (430) to be above the light emitting element (420), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 .
Response to Arguments
3.	Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.  Regarding the combination of Kim and Mizukawa, Kim teaches almost all of the claimed invention except for detecting a voltage near the energy storage element (instead of a current near the energy storage element) to determine which operational status the converter circuit is to operate in.  Mizukawa teaches a similar circuit where a current is detected near the energy storage element based on detecting a voltage (at [0030]).  The only modification being done to Kim’s invention is allowing Kim’s detection element to detect current as well as voltage, as taught in Mizukawa’s invention.
The Applicant uses piecemeal arguments to individually attack the two prior art references.  The Applicant argues that Mizukawa’s control method and circuit architecture are inappropriate to compare with the present invention, however, doesn’t mention the fact that Kim is the main reference and does have an appropriate control method and circuit architecture to compare with the present invention (i.e. “the inductance is discharged to the power source through a current discharge path between the power source and the inductance”).  As stated above, the only modification being done to Kim (the main reference) is using the teaching in Mizukawa that teaches detecting a current by detecting a voltage, which therefore would lead to Kim’s detection element also detecting current.  The other arguments made regarding the Mizukawa reference are moot.  
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
2-8-2021 
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836